UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6264



JOSIAH WELCH,

                  Plaintiff - Appellant,

             v.


JOHN SNYDER; J. R. ROWELL; TIFFANY WILSON,

                  Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (3:08-cv-00025-GCM)


Submitted:    May 29, 2008                    Decided:   June 5, 2008


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Josiah Welch, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Josiah   Welch    appeals      the   district       court’s   order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2000).       We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the   district   court.      Welch   v.    Snyder,   No.   3:08-cv-00025-GCM

(W.D.N.C. Jan. 25, 2008).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the     court   and     argument   would    not   aid   the

decisional process.

                                                                       AFFIRMED




                                     - 2 -